DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        GONZALO ORTEGON,
                       Appellant/Cross-Appellee,

                                    v.

                   NATIONSTAR MORTGAGE, LLC,
                      Appellee/Cross-Appellant.

                              No. 4D17-2667

                              [July 26, 2018]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry Stone, Senior Judge; L.T. Case
No. CACE 08-034350.

  James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant/cross-appellee.

   Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee/cross-appellant.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.